Case: 18-14937   Date Filed: 11/01/2019   Page: 1 of 6


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14937
                        Non-Argument Calendar
                      ________________________

              D.C. Docket Nos. 2:16-cv-00394-WKW-SRW,
                     2:06-cr-00021-WKW-SRW-1


MARCUS RASHAWN SMITH,

                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                            (November 1, 2019)



Before MARCUS, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 18-14937      Date Filed: 11/01/2019      Page: 2 of 6


       Marcus Rashawn Smith appeals the denial of his 28 U.S.C. § 2255 motion to

vacate his convictions and sentences under 18 U.S.C. § 924(c). The district court

granted a certificate of appealability (“COA”) on the issue of whether his § 924(c)

convictions were unconstitutional in light of Johnson v. United States, 135 S. Ct.
2551 (2015), Sessions v. Dimaya, 138 S. Ct. 1204 (2018), and Ovalles v. United

States, 905 F.3d 1231 (11th Cir. 2018) (en banc), abrogated by United States v.

Davis, 139 S. Ct. 2319 (2019). On appeal, Smith argues his convictions for bank

robbery under 18 U.S.C. § 2113(a) and (d) do not qualify as crimes of violence

under either the elements or residual clauses of § 924(c). After review, 1 we affirm.

       As brief background, a federal grand jury indicted Smith in 2006 on two

counts of bank robbery “by force and violence and by intimidation,” in violation of

§ 2113(a) and (d) (Counts One and Four), two counts of using, carrying, and

brandishing a firearm during and in relation to a crime of violence, namely, the

bank robberies alleged in Counts One and Four, in violation of § 924(c)(1) (Counts

Two and Five), and two counts of possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (Counts Three and Six).




       1
         In a § 2255 proceeding, we review legal issues de novo and factual findings for clear
error. Lynn v. United States, 365 F.3d 1225, 1232 (11th Cir. 2004). The scope of our review of
an unsuccessful § 2255 motion is limited to the issues enumerated in the COA. McKay v. United
States, 657 F.3d 1190, 1195 (11th Cir. 2011).
                                              2
              Case: 18-14937    Date Filed: 11/01/2019   Page: 3 of 6


      Pursuant to a plea agreement, Smith agreed to plead guilty to all counts in

the indictment. According to the factual proffer, on two separate occasions, Smith

“knowingly and willfully [took] by force and violence and by intimidation from

the person or presence of person(s), money, belonging to and in the care, custody,

control, management, and possession of Banc Corp South Bank” and “did

knowingly use and carry and brandished a firearm during and in relation to a bank

robbery, a crime of violence which is punishable by a term of imprisonment of

more than one (1) years.”

      Section 924(c) provides for a mandatory consecutive sentence for any

defendant who uses a firearm during a crime of violence or a drug-trafficking

crime. 18 U.S.C. § 924(c)(1). Under § 924(c), “crime of violence” means an

offense that is a felony and:

      (A) has as an element the use, attempted use, or threatened use of
      physical force against the person or property of another, or

      (B) that by its nature, involves a substantial risk that physical force
      against the person or property of another may be used in the course of
      committing the offense.

Id. § 924(c)(3)(A), (B). Subsection (A) is commonly referred to as the elements

clause, while subsection (B) is commonly called the residual clause. In re Sams,

830 F.3d 1234, 1236–37 (11th Cir. 2015).

      In Johnson, the Supreme Court struck down as unconstitutionally vague 18

U.S.C. § 924(e)(2)(B)(ii), the Armed Career Criminal Act’s (ACCA) residual
                                         3
               Case: 18-14937     Date Filed: 11/01/2019    Page: 4 of 6


clause, which had defined a violent felony, in part, as any crime punishable by a

term of imprisonment exceeding one year that “otherwise involves conduct that

presents a serious potential risk of physical injury to another.” 135 S. Ct. at 2555–

58, 2563. Thereafter, the Supreme Court held in Welch that Johnson announced a

new substantive rule that applies retroactively to cases on collateral review. Welch

v. United States, 136 S. Ct. 1257, 1264–65 (2016).

        Later, in Dimaya, the Supreme Court struck down a similar residual clause

in 18 U.S.C. § 16(b), which had been incorporated into the Immigration and

Nationality Act and had defined a “crime of violence” as “any other offense that is

a felony and that, by its nature, involves a substantial risk that physical force

against the person or property of another may be used in the course of committing

the offense.” 138 S. Ct. at 1211 (quoting 18 U.S.C. § 16(b)). After Dimaya, we

held en banc in Ovalles that § 924(c)(3)(B)’s “residual clause” was not

unconstitutionally vague because interpretation of that provision required a

conduct-based approach instead of a categorical approach. Ovalles, 905 F.3d at

1253.

        However, on June 24, 2019, the Supreme Court in Davis held that the

residual clause in § 924(c)(3)(B) is unconstitutionally vague. 139 S. Ct. at 2324–

25, 2336. The Supreme Court emphasized that there was no “material difference”

between the language or scope of § 924(c)(3)(B) and the residual clauses


                                           4
                Case: 18-14937        Date Filed: 11/01/2019       Page: 5 of 6


invalidated in Johnson and Dimaya. Id. at 2325–26. In In re Hammoud, we

recently held that Davis, like Johnson, announced a new rule of constitutional law

that applies retroactively on collateral review. In re Hammoud, 931 F.3d 1032,

1037–39 (11th Cir. 2019).

       Here, we note, as an initial matter, that the district court’s COA, though it

explicitly references only Johnson, Dimaya, and Ovalles, is sufficient to

encompass Davis’s application to the constitutionality of Smith’s § 924(c)

convictions. As to whether Smith has any viable claim based on Davis, we

conclude that the district court properly denied Smith’s § 2255 motion because,

notwithstanding Davis’s invalidation of § 924(c)(3)(B)’s residual clause, under our

binding precedent, Smith’s bank robbery convictions qualify as crimes of violence

under § 924(c)(3)(A)’s elements clause.2

       In In re Sams, we denied an application for leave to file a second or

successive § 2255 motion to challenge a § 924(c) conviction after Johnson, holding

that a standard bank robbery conviction under § 2113(a) by force and violence or

by intimidation categorically qualified as a crime of violence under § 924(c)(3)(A).

In re Sams, 830 F.3d at 1239. “[L]aw established in published three-judge orders




       2
          In addition to arguing that Smith’s challenge to his § 924(c) convictions fails on the
merits, the government contends that Smith’s § 2255 motion was time-barred and procedurally
defaulted. Because we readily conclude that Smith’s claim fails on the merits, we need not
address the government’s procedural arguments.
                                                5
               Case: 18-14937     Date Filed: 11/01/2019    Page: 6 of 6


issued pursuant to 28 U.S.C. § 2244(b) in the context of applications for leave to

file second or successive § 2255 motions is binding precedent on all panels of this

Court, including those reviewing appeals and collateral attacks.” United States v.

St. Hubert, 909 F.3d 335, 346 (11th Cir. 2018), abrogated in part on other grounds

by Davis, 139 S. Ct. at 2324, 2336.

      Thus, our prior precedent, which we are bound to follow, precludes Smith’s

claim that his bank robbery convictions do not qualify as “crime[s] of violence”

under § 924(c). See Scott v. United States, 890 F.3d 1239, 1257 (11th Cir. 2018)

(“The prior-panel-precedent rule requires subsequent panels of the court to follow

the precedent of the first panel to address the relevant issue, unless and until the

first panel’s holding is overruled by the Court sitting en banc or by the Supreme

Court.” (quotation marks omitted)). Accordingly, we affirm the district court’s

denial of Smith’s § 2255 motion.

      AFFIRMED.




                                           6